COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-15-00861-CV
Style:                              Terrell William Proctor dba T.W. Proctor and Associates, and PRECO
                                    v. Quality Signs, Inc.
Date motion filed:                  June 6, 2016
Type of motion:                     Third Motion to Extend Time to File Brief
Party filing motion:                Appellant
Document to be filed:               Appellant’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                  March 21, 2016
         Number of previous extensions granted:                               2   Current Due date: June 6, 2016
         Date Requested:                                     July 6, 2016

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: July 6, 2016
                              The Court will not grant additional motions to extend time.
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellants’ brief was initially due to be filed in this Court on March 21, 2016. After we granted appellants’ first
          motion for extension, appellants’ brief was due on April 20. On April 27, the Clerk of this Court notified
          appellants that they had not filed a brief or a motion for extension of time and the time to file the brief had
          expired. Appellants responded with a second motion, and we extended the time to file the brief to June 6.
          Appellants have filed a third motion, requesting a thirty-day extension, 105 days beyond the initial due date
          The motion is granted. Appellant’s brief is due to be filed no later than JULY 6, 2016.
          No additional extensions will be granted.


Judge's signature:       /s/ Russell Lloyd
                         



Date: June 14, 2016